Title: To Benjamin Franklin from Joseph Priestley, 10 December 1781
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Birmingham 10 Decr 1781.
Having a peculiarly good opportunity, by means of my brother in law, I could not forbear sending you a few lines; tho, as you cannot now give much attention to philosophical matters, I have nothing to communicate that will much interest you. It will give you pleasure, however, I know, to be informed that my health is now perfectly restored, and that my present situation is, in all respects, a very agreeable one; leaving me very much at liberty to attend to all my pursuits, and being peculiarly favourable to all my philosophical ones.

Besides prosecuting the experiments relating to air, I have lately been employed in the examination of several mineral substances, especially with respect to the quality and quantity of the air they yield in fusion; and some of the results are pretty remarkable, but the particulars are too many for a letter. I find that a large rock, which is the basis of a great part of that country, near this town, is the very same with the basaltes of Scotland and Ireland, tho it has not the same configuration.
At presents my experiments are a little suspended till I finish a theological work, which I have long had in hand, on the History of the Corruption of christianity. It is pretty large, but I hope to have it ready for the press early the next spring, and then I shall give my time chiefly to philosophical pursuits, having more objects of inquiry before me than ever. I find it, indeed, convenient to take a pupil or two into my house, but I hope it will be no great hindrance to me in my experiments, as they will be of an age to receive the most instruction by assisting me in them. My eldest son will also be of the party with us.
I cannot say but that, amidst all my pursuits, pleasurable as they are, I am much oppressed with the idea of the long continuance of this destructive war; tho my prospects are naturally more chearful than those of our friend D Price. It is to be lamented they who are the authors of all this mischief are not the greatest sufferers by it— Wishing a speedy and happy termination of these troubles, and, if possible, more happy interviews on this side the water, I remain, Dear Sir as ever yours sincerely
J Priestley.
 
Addressed: To / Dr Franklin / Paris
Endorsed: London
